Citation Nr: 1760573	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating for right shoulder acromioclavicular degenerative joint disease (a right shoulder disability).

3. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1980 to February 1983, from January 1997 to September 1997, from October 1999 to September 2001, from October 2001 to April 2002, from November 2004 to July 2006, and from May 2007 to August 2010.  He also had unverified service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and an April 2014 rating decision of the VA RO in St. Petersburg, Florida.  Jurisdiction currently resides with the VA RO in St. Petersburg, Florida.

In October 2011, the RO granted service connection for hypertension and a right shoulder disability and assigned noncompensable initial ratings for both disabilities. In April 2014, the RO denied entitlement to service connection for a left knee disability.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension requires continuous medication for control, but a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more are not demonstrated. 

2.  The Veteran is right-hand dominant and his service-connected right shoulder disability has been manifested by painful motion, but not by limited motion.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7101 (2017).

2. The criteria for an initial rating of 20 percent, but no higher, for a right shoulder disability have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011); Deluca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Initial Ratings 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating Claim for Hypertension - Analysis

The Veteran is in receipt of a noncompensable initial rating for hypertension under 38 C.F.R. § 4.104, DC 7101, applicable to hypertensive vascular disease.  He contends that a higher rating is warranted.

Hypertension is evaluated under DC 7101, which provides for a 10 percent rating with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A rating of 40 percent is assigned with diastolic pressure predominantly 120 or more.  A rating of 60 percent is assigned diastolic pressure predominantly 130 or more.

Turning to the evidence, the Veteran was afforded a VA examination in April 2011.  The VA examiner noted that the Veteran's hypertension was controlled by medication.

The Veteran was afforded a VA examination in December 2013.  The VA examiner noted that the Veteran's hypertension required continuous medication for control.  Blood pressure readings were 120/82, 123/86, and 109/72.  The VA examiner stated that the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more.  

In November 2011, the Veteran stated that if he was not taking medication, his diastolic pressure would be greater than 100 and his systolic pressure would be greater than 160.  However, the Veteran is not competent to provide an opinion as to what his blood pressure would be without medication.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011)

After a review of all the evidence of record, both lay and medical, the Board finds that a compensable initial rating for hypertension is not warranted.  While the Veteran's hypertension requires continuous medication for control, the evidence does not indicate that his diastolic pressure has been predominantly 100 or more, nor has a history of such been demonstrated.  

To the contrary, the evidence of record indicates that the Veteran's diastolic pressure has consistently been less than 100.  The highest diastolic readings of record were 96 in December 2011 and 94 in August 2000.  In addition, the December 2013 VA examiner stated that the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more.  

Furthermore, the evidence indicates that the Veteran's systolic pressure has been consistently less than 160, as reflected by the fact that the highest systolic readings of record were 156 in October 2005 and 154 in August 2008.   The criteria for a compensable rating have not been met.

In analyzing this claim, the Board recognizes the Veteran's statement that without continuous medication, his hypertension would elevate to higher levels.  The Board may not discount the effects of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under DC 7101.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to DC 7101).   In other words, the rating criteria for hypertension already take into account the ameliorative effects of medication.  Id.  As such, the Board is not required to discuss the ameliorative effects of medication when evaluating whether the Veteran is entitled to a higher rating for hypertension.

Therefore, while the Veteran is on continuous medication to control his hypertension, the evidence does not show that he has exhibited the requisite readings during the period of appeal to award a compensable rating of 10 percent.  Thus, even if the Veteran's blood pressure readings would result in higher ratings without medication, this circumstance does not result in a higher rating.

Consequently, the preponderance of the evidence weighs against a find of a compensable initial rating for the Veteran's hypertension, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Increased Initial Rating Claim for a Right Shoulder Disability - Analysis

The Veteran is in receipt of a noncompensable initial rating for a right shoulder disability.  He contends that a higher rating was warranted.  The Veteran's right shoulder disability was rated under 38 C.F.R. § 4.71a, DC 5201, applicable to limitation of motion of the arm.

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which extremity is the major extremity, with only one extremity being considered major.  38 C.F.R. § 4.69.  The medical evidence in this case reflects that the Veteran is right-hand dominant.  Therefore, his right upper extremity will be considered as the major extremity.  

Diagnostic Code 5201 provides for a 20 percent rating for limitation of major arm motion at the shoulder level, a 30 percent rating for limitation of the major arm to midway between the side and shoulder level, and a maximum, 40 percent rating for limitation of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Turning to the evidence, a November 2008 x-ray report indicated that the Veteran did not have AC joint dislocation.  The glenohumeral joints appeared preserved.  There was no evidence of an acute bone or joint abnormality.

A March 2009 physical therapy report indicated that the Veteran had mild right shoulder pain with flexion and abduction overpressure.  No loss of range of motion was noted.

An April 2009 x-ray report indicated that the Veteran had mild AC join arthrosis, but the shoulder was otherwise normal.

The Veteran was afforded a VA examination in April 2011.  He reported having episodic severe pain and stiffness.  

The Veteran was afforded a VA shoulder examination in December 2013.  The Veteran reported having periodic aches in his shoulder.  The glenohumeral joint was intact per x-rays.  A diagnosis of acromioclavicular (AC) arthritis was noted.  Right shoulder flexion was 180 degrees and abduction was 180 degrees, with no objective evidence of painful motion and no loss of range of motion or additional limitation after repetitive use.  The Veteran had localized tenderness or pain on palpation of the right shoulder, but no guarding.  Muscle strength was normal and there was no ankylosis.  The lift-off subscapularis test, indicating subscapularis tendinopathy or tear, was positive.  The VA examiner opined that the right shoulder disability did not impact the Veteran's ability to work, as there were no functional limitations.

Based on a review of the evidence, both lay and medical, the Board finds that an initial 20 percent rating is warranted for the right shoulder disability.  The Veteran has consistently and credibly report having intermittent shoulder pain with motion. Pain is the only reported symptom of the Veteran's right shoulder disability.  There is no loss of range of motion of the right shoulder.  The Veteran's competent and credible descriptions of intermittent painful motion of the right shoulder are highly probative as to the symptoms he experiences.  Therefore, a 20 percent rating is warranted for painful motion, as this is the minimum compensable rating for the major shoulder under DC 5201.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5201; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, a rating in excess of 20 percent is not warranted as the Veteran's right shoulder disability pain has been intermittent and the evidence reflects that there is no loss of range of motion or functional impairment.

The Board also considered the remaining Diagnostic Codes relating to the shoulder; however, the Board finds that they are not applicable to the Veteran's case.  Upon review of the claims file, the record does not demonstrate evidence of ankylosis of the scapulohumeral articulation (DC 5200); other impairment of the humerus (DC 5202); or impairment of the clavicle or scapula (DC 520.).  As such, the Board finds that a higher or separate rating for the right shoulder disability is not warranted under any of these Diagnostic Codes.

In summary, the Board grants an initial rating of 20 percent, but no higher, for the Veteran's right shoulder disability for the entire period on appeal.  As demonstrated above, this  rating contemplates any functional loss present in the right shoulder due to painful motion.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Nneither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

An initial compensable rating for hypertension is denied.

For the entire period on appeal, an initial rating of 20 percent, but no higher, for a right shoulder disability is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

A VA examination should be obtained in order to assist in determining whether the currently diagnosed left knee disability is etiologically related to service or a service-connected disability.  The Veteran has not yet been afforded such an examination.  Given the evidence of this case, one should be afforded to him.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA medical records, and any identified private treatment records.

2. Then, schedule the Veteran for a VA examination to determine the etiology of his left knee condition(s).  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

After examination of the Veteran and review of the claims file, the examiner should:

a) Indicate all left knee disabilities currently diagnosed.

b)  For each currently diagnosed left knee disability, provide an opinion as to whether it at least as likely as not (i.e., 50 percent or greater probability) had its onset during military service or is otherwise related to it.  The examiner should note the Veteran's competent reports of left knee pain during service.

c)  For each left knee disability, provide an opinion as to whether it at least as likely as not (i.e., 50 percent or greater probability) is proximately due to, or AGGRAVATED by the Veteran's service-connected right knee disability. 

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


